Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are pending.
Claims 1,43, 52 are amended
Claims 3, 11-42, 44-51, 54, 58, 60, 62-67 are canceled.
Claims 1, 2, 4-8, 10, 43, 52-53, 55,-57, 59, 61 are rejected.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Arguments
Since the arguments are directed towards the new amended claim limitation, these are addressed in the rejection below, through the new prior art. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims	6,7,10,57,62 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
For claim 6.  Claim 6 fails to narrow the claim, since independent claim has amended to a plurality. So N should be 2 or more.
For claim 7. claim 7 fails to narrow the claim, since independent claim recites a one to one relationship. Claim 7 does not change anything.  
For Claim 10. Claim 10 fails to narrow the claim, since independent claim has amended to a plurality. So N should be 2 or more.
For Claim 57. Claim 57 fails to narrow the claim, since independent claim has amended to a plurality. So N should be 2 or more.
For claim 62. Claim 62 fails to narrow the claim, since independent claim has amended to a plurality. So N should be 2 or more.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.Claims 1, 4, 5, 6, 7, 8, 10, 43, 52, 55, 56, 57, 59, 61  are rejected under 35 U.S.C. 103 as being unpatentable under 35 U.S.C. 103 as being unpatentable over Kang et al. (US-PG-PUB 2019/0379503 A1)  and in view of Jongren (US-PG-PUB 2015/0078303 A1).

The application is about dynamic indication for channel state information feedback and is shown in fig. 20

    PNG
    media_image1.png
    446
    657
    media_image1.png
    Greyscale


The primary reference is about measuring and reporting channel state and is shown in fig.9
 
    PNG
    media_image2.png
    614
    446
    media_image2.png
    Greyscale


The secondary reference Jongren is about generating CSI report and is shown in fig. 12

    PNG
    media_image3.png
    446
    581
    media_image3.png
    Greyscale
 
For claim 1. Kang teaches method for channel state information(Kang fig.9 and [0227] a CSI framework which works according to a method), CSI (Kang fig.9 [0227] CSI framework), feedback in a user equipment(Kang fig.10 S1020 [0297] CSI reporting i.e. feedback being sent by a UE), configured by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling),  with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1) , containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ), and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ), containing parameters defining the S CSI Resource Sets for channel measurement and their properties(Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity i.e. frequency offset, periodicity ) and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive) , the method comprising 
receiving a dynamic indication of a CSI Report Setting of the M CSI Report Settings and of CSI-Reference Signal , CSI-RS, resources(Kang [0244]-[0246]  setting parameters for CSI reporting  being indicated via RRC signaling);
determining a CSI-RS Resources Set based on (Kang [0244] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]) ,
the received dynamic indication of the CSI Report Setting (Kang [0248] [0251] CSI report setting being signaled in RRC); and a correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets (Kang fig. 9 a one to one mapping between report setting n2 and resource setting m3 see also [0227]-[0239]), 
and initiating the CSI feedback based at least on the determination(Kang fig 10 S1020 a CSI being reported after or based or using  the mapping of fig. 9 see also [0294] reporting taking place based on configuration see also fig. 10 S1020),
Kang teaches determining a CSI-resource set based on the received indication but  does not expressly teach and a one of a plurality of one-to-one correspondences, the one of the plurality of correspondences being between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets.
However, Jongren from a similar field of endeavor teaches and a one of a plurality of one-to-one correspondences the one of the plurality of correspondences being between ne CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets (Jongren [0109][0110] a one-to-one mapping between a CSI-RS and a transmission point, in which case per CSI-RS resource feedback corresponds to per-transmission point feedback (for each of multiple TPs). As such, a separate PMI/RI/CQI is reported for each transmission point.)

Thus, it would obvious for one of ordinary skill, at the time of filing to modify the one-to-many correspondence contemplated in Kang to with the multiple on-to-one correspondence in Jongren. Because Jongren teaches a method of mitigating interference by using different configuration for each measurement report, thus providing efficient spectrum utilization (Jongren [0002]).

For  claim 4 The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

For  claim 5. The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

For  claim 6. The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein the M CSI Report Settings linked to one Resource Setting (N=1) is set to the S CSI-RS Resource Sets within the one Resource Setting(Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

For  claim 7. The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein a whole of CSI Report Setting corresponds to only one CSI-RS Resource Set(Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

For  claim 8. The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein the dynamic indication explicitly indicates a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources (Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected).

For  claim 10. The combination of Kang and Jongren teaches all the limitations of parent claim 1, 
Kang teaches  wherein one CSI Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

For  claim 43.Kang teaches a method for a base station for signaling channel state information reference symbol signal (Kang fig.10, 1005 DCI being used to signal configuration information to a Use by an eNB which works according to a method), CSI-RS (Kang fig.10, 1015 CSI-RS), resources to be used by a wireless device (Kang fig.10 a Ue in communication with an eNB), the method including 
configuring the wireless device by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling),   with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1) ,  containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ),  and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ),  containing parameters defining S CSI-RS Resource Sets for use for channel measurement and their properties(Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity i.e. frequency offset, periodicity);
sending, to the wireless device, a dynamic indication of a CSI report setting of the M CSI Report Settings and of CSI-RS resources(Kang [0244]-[0246] and setting parameters for CSI reporting  being indicated via RRC signaling see also fig. 9); and
the dynamic indication and a correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI Resource Sets (Kang fig. 9 a mapping between report setting n2 and resource setting m3 see also [0227]-[0239]), that is defined by the configuration of the M CSI Report Settings and N Resource Settings are configured to allow the wireless device to determine a CSI-RS Resource Set(Kang [0248] a mapping between csi report setting and resource setting and see also [0229]-[0232]  and [0248] [0251] CSI report setting being signaled in RRC see also fig. 9),
Kang teaches the dynamic indication is configured to allow the wireless device to determine a CSI-RS Resource Set, (Kang in [0239] RRC signaling to Ue for resources setting [0240]-[0245] and CSI measurement setting i.e. CSI reporting [0247]-[0252] more particularly an indication is sent to Ue indicating a mapping between resource setting and report or measurement setting see [0248] i.e. allowing the Ue to determine mapping between resources and measurement and fig.9, 902, N report setting see also [0229], with N>= 1; Kang fig.9,  906 M resources setting, see also [0230] with M >=1  ) 
However Kang does not expressly teach a one to one mapping, the one of the plurality of one-to-one correspondences being between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set
However, Jongren from a similar field of endeavor teaches  a one to one mapping (Jongren [0109][0110] a one-to-one mapping between a CSI-RS and a transmission point, in which case per CSI-RS resource feedback corresponds to per-transmission point feedback (for each of multiple TPs). As such, a separate PMI/RI/CQI is reported for each transmission point) , the one of the plurality of one-to-one correspondences being between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set(Jongren [0109][0110] a one-to-one mapping between a CSI-RS and a transmission point, in which case per CSI-RS resource feedback corresponds to per-transmission point feedback (for each of multiple TPs). As such, a separate PMI/RI/CQI is reported for each transmission point.)
Thus, it would obvious for one of ordinary skill, at the time of filing to modify the one-to-many correspondence contemplated in Kang to with the multiple on-to-one correspondence in Jongren. Because Jongren teaches a method of mitigating interference by using different configuration for each measurement report, thus providing efficient spectrum utilization (Jongren [0002]).

For  claim 52. Kang teaches a user equipment(Kang fig. 10 a Ue), configured by higher layers(Kang fig.9 and [0239] resource setting configured via higher layer signaling see also fig.10, 1005),   with M CSI Report Settings(Kang fig.9, 902, N report setting see also [0229], with N>= 1),  containing parameters related to CSI reporting(Kang [0237] CSI reporting setting such as time domain behavior and frequency information i.e. parameter and PMI, CQI which also parameters related to CSI reporting see also [0238] ) , and N Resource Settings(Kang fig.9,  906 M resources setting, see also [0230] with M >=1 ) , containing parameters defining S CSI
Resource Sets for channel measurement (Kang fig.9 [0241] operation pattern of a time domain and information related to power which are parameters related to resources used for measurement and [0262] time domain operation supported and see also [0111] frequency granularity )  and their properties(Kang [0243] a number of ports which is a property of resource used for measurement and [0244] a mapping pattern of resources which are also properties of resources used for channel measurement and mapping pattern on OFDM symbols and ofdm can be consecutive or inconsecutive i.e. properties of resources ) , the user equipment comprising processing circuitry (Kang fig.12, 1222 and 1223 memory and processor), configured to 
receive a dynamic indication of a CSI Report Setting of the M CSI Report Settings and of CSI-Reference Signal, CSI-RS, resources(Kang [0242]-[0246] setting parameters for CSI reporting  being indicated via RRC signaling and the parameters are S CSI-RS, K CSI-RS);
determine a CSI-RS Resources Set (Kang [0244] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]), based on:
the received dynamic indication of the CSI Report Setting (Kang [0242]-[0246] s CSI-RS resource which is being signaled via higher layer signaling see also [0243]); and
a correspondence between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets(Kang fig. 9 a mapping between report setting n2 and resource setting m3 see also [0227]-[0239]),  that is defined by the configuration of the M CSI Report Settings and N Resource Settings (Kang [0248] a mapping between csi report setting and resource setting and setting parameters for CSI reporting being indicated via RRC signaling and the parameters are S CSI-RS, K CSI-RS see also fig. 9 a linkage or mapping between report setting and resource setting); and
and initiate the CSI feedback based at least on the determination(Kang fig 10 S1020 a CSI being reported after or based or using  the mapping of fig. 9 see also [0294] reporting taking place based on configuration see also fig. 10 S1020).
Kang teaches determining a CSI-resource set based on the received indication but  does not expressly teach and a one of a plurality of one-to-one correspondences, the one of the plurality of correspondences being between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets.
However, Jongren from a similar field of endeavor teaches and a one of a plurality of one-to-one correspondences (Jongren [0109][0110] a one-to-one mapping between a CSI-RS and a transmission point, in which case per CSI-RS resource feedback corresponds to per-transmission point feedback (for each of multiple TPs). As such, a separate PMI/RI/CQI is reported for each transmission point),the one of the plurality of correspondences being between one CSI Report Setting of the M CSI Report Settings and a CSI-RS Resource Set of the S CSI-Resource Sets(Jongren [0109][0110] a one-to-one mapping between a CSI-RS and a transmission point, in which case per CSI-RS resource feedback corresponds to per-transmission point feedback (for each of multiple TPs). As such, a separate PMI/RI/CQI is reported for each transmission point.)
Thus, it would obvious for one of ordinary skill, at the time of filing to modify the one-to-many correspondence contemplated in Kang to with the multiple on-to-one correspondence in Jongren. Because Jongren teaches a method of mitigating interference by using different configuration for each measurement report, thus providing efficient spectrum utilization (Jongren [0002]).

For  claim 55. The combination of Kang and Jongren teaches all the limitations of parent claim 52,
 	Kang teaches  wherein the dynamic indication is given by DCI (Kang [0221] dynamic signaling and [0137] DCI signaling).

For  claim 56. The combination of Kang and Jongren teaches all the limitations of parent claim 52,
 Kang teaches  wherein the dynamic indication is given by MAC CE (Kang [0221] dynamic signaling and [0137] MAC CE signaling).

For  claim 57. The combination of Kang and Jongren teaches all the limitations of parent claim 52,
Kang teaches wherein the M CSI Report Settings linked to one Resource Setting (N=1) is set equal S CSI-RS Resource Sets within the one Resource Setting (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set).

For  claim 59. The combination of Kang and Jongren teaches all the limitations of parent claim 52,
Kang teaches wherein the dynamic indication explicitly indicates a selection of one or more CSI Report Setting(s) and a selection of one or more CSI-RS resources (Kang [0233] selection of CSI report settings and CSI-RS resource setting being selected).

For  claim 61. The combination of Kang and Jongren teaches all the limitations of parent claim 52,
Kang teaches wherein one CSI Report Setting (M=1) is linked to one Resource Setting (N=1) which contains S CSI-RS Resource Sets (Kang fig. 9 link between resource setting and report setting wherein M>=1 and N>=1 and include S>=1 resource set). 
11. Claims 2, 53 are rejected under 35 U.S.C. 103 as being unpatentable under 35 U.S.C. 103 as being unpatentable over Kang et al. (US-PG-PUB 2019/0379503 A1) in view of Jongren et al. (US-PG-PUB 2015/0078303A1) and in view of Li et al. (US-PG-PUB 2016/0080052 A1).

For  claim 2.The combination of Kang and Jongren teaches all the limitation of parent claim 1 , 
The combination of Kang and  Jongren does not teach wherein a codebook configuration and one or more related parameters defined in the CSI Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set.
However, Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of Kang and Jongren and to use port compatibility in order to reduce overhead. Because Li teaches a method of efficient quantization for CSI report thus reducing overhead (Li [0003]).

For  claim 53. The combination of Kang and Jongren teaches all the limitation of parent claim 52,
The combination of Kang and  Jongren does not teach wherein a codebook configuration and one or more related parameters defined in the CSI Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set.
However, Li from a similar field of endeavor teaches wherein a codebook configuration and one or more related parameters defined in the Report Setting are compatible with a number of ports in the CSI-RS resources contained within a CSI-RS Resource Set (Li [0226]  a port compatibility between resources used for feedback/report) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combined teaching of Kang and Jongren and to use port compatibility in order to reduce overhead. Because Li teaches a method of efficient quantization for CSI report thus reducing overhead (Li [0003]).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Han et al. (US-PG-PUB 2019/0334601 A1) and Onggosanusi et al. (US-PG-PUB 2018/0062724 A1) : Method for setting channel state information measurement and reporting, and related device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412